DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–10 and 13–20, drawn to an air purification apparatus, classified in B01D46/00.
II. Claims 11–12, drawn to a device of controlling an air purification apparatus, classified in B01D2247/08. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different design, mode of operation, function or effect. For instance, Invention I require a purification apparatus with a solar module, which is not required by Invention II. On the other hand, Invention II require a device comprising a receiving unit and a sending unit, which is not required by Invention I.    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
During a telephone conversation with Feng Ma on Jan. 5th, 2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1–10 and 13–20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11–12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 describes:
“3. The air purification apparatus according to claim 2, wherein a position of the air inlet corresponds to the position of the air outlet, and a cross-sectional area of the air inlet is the same as the cross-sectional area of the air outlet.” Emphasis added. 

Claim 3 is indefinite because the term “the position of the air outlet” and “the cross-sectional area of the air outlet” lack antecedent basis.
For the purpose of examination, claim 3 is interpreted as:
“3. The air purification apparatus according to claim 2, wherein a position of the air inlet corresponds to [[the]] a position of the air outlet, and a cross-sectional area of the air inlet is the same as [[the]] a cross-sectional area of the air outlet.”

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 5–6, 8–9 and 20 are rejected under 35 U.S.C. 103 as obvious over Zhan1, CN 106080148 A (“Zhan”) in view of Kitani et al., US 2013/0181488 A1 (“Kitani”).  
Claims 2–3 are rejected under 35 U.S.C. 103 as obvious over Zhan in view of Kitani and Yang et al., US 2019/0160412 A1 (“Yang”). 
Claim 4 is rejected under 35 U.S.C. 103 as obvious over Zhan in view of Kitani, Yang and Fournier US 2017/0273213 A1 (“Fournier”). 
Claim 7 is rejected under 35 U.S.C. 103 as obvious over Zhan in view of Kitani and Chubb et al., US 6,425,629 B1 (“Chubb”). 
Claims 14 and 18 are rejected under 35 U.S.C. 103 as obvious over Zhan in view of Kitani and Weiden, US 2014/0083292 A1 (“Weiden”). 
Claims 15–16 are rejected under 35 U.S.C. 103 as obvious over Zhan in view of Kitani, Weiden and Yang.
Claim 17 is rejected under 35 U.S.C. 103 as obvious over Zhan in view of Kitani, Weiden and Fournier. 
Claim 19 is rejected under 35 U.S.C. 103 as obvious over Zhan in view of Kitani, Weiden and Chubb. 
Claim 1 describes an air purification apparatus, applied to a vehicle. The air purification apparatus comprises a main body and a solar module. The solar module covers at least a portion of the main body and connects the main body, for providing power to the main body. The main body is assembled on a sunroof of the vehicle, and comprises a first passage connected with the 
Zhan discloses an air purification apparatus (i.e., solar energy skylight board 1). Zhan Fig. 1, p. 2. The air purification apparatus 1 is applied to a vehicle. Id. at Fig. 1, p. 1. The air purification apparatus 1 comprises a main body (i.e., the body of apparatus 1) and a solar module (i.e., the board 1 comprises solar cell skylight integrated with photovoltaic batter plate, which is the solar module). Id. at p. 1. The solar module covers at least a portion of the main body and connects the main body, for providing power to the main body. Since the photovoltaic battery plate is integrated into the board 1, it would have been obvious that the solar module of Zhan covers at least of portion of the main body and connects the main body.  Id. Additionally, Zhan discloses that the photovoltaic battery panel absorbs solar energy and converted to electric energy and power the dual direction ventilating fan 4. Id. at Fig. 1, p. 2. Zhan also discloses that the main body 1 is assembled on a sunroof (i.e., skylight) of the vehicle. Id. at Fig. 1, p. 1. Zhan discloses that the air purification apparatus 1 further comprises a cover plate 2. Id. at Fig. 1, p. 2.  Zhan discloses that the main body comprises a first passage (i.e., the passage covered by cover plate 2) connected with the sunroof of the vehicle. Id. at p. 2. Zhan discloses that the cover plate Id. Zhan discloses that the main body comprises a purification module (i.e., one-way air filter). Id. at p. 2. 

    PNG
    media_image1.png
    429
    541
    media_image1.png
    Greyscale

Zhan does not disclose that the main body further comprises an air inlet module and an air outlet module. Additionally, Zhan does not disclose an air inlet passage of the air inlet module is capable of connecting the purification module and outside of the vehicle to receive air from the outside of the vehicle and purify the received air. Zhan does not disclose an air outlet passage of the air outlet module is capable of connecting the inside and the outside of the vehicle to discharge air from inside the vehicle to outside the vehicle.
However, Zhan discloses a dual direction ventilating fan 4 and a one-way air filter. Zhan p. 2. Zhan also discloses that the dual direction ventilating fan 4 is used to introduce outer clean air into car and draw inside polluted air out of car. Id. at p. 2. It would have been obvious to one 
Zhan also does not disclose that the cover plate 2 is slidably assembled with the main body. Or that the cover plate is capable of sliding along the main body to open or close the first passage.
In the analogous art of car sunroof covers, Kitani discloses that automobile sunroof could be either a slide sunroof or a flip-out type sunroof with a hinge. Kitani [0031]. It would have been obvious to modify Zhan’s cover plate 2 to be slidably assembled with the main body instead of using a hinge because both configuration is known in the art as being suitable of mounting sunroof covers. 
Claim 2 describes the air purification apparatus according to claim 1. The main body further comprises a first side surface and a second side surface disposed opposite to each other, the first side surface is provided with an air inlet connected with the air inlet passage, and the second side surface is provided with an air outlet connected with the air outlet passage.
Claim 3 describes the air purification apparatus according to claim 2. A position of the air inlet corresponds to a position of the air outlet, and a cross-sectional area of the air inlet is the same as a cross-sectional area of the air outlet.
Claim 15 describes the system according to claim 14. The main body further comprises a first side surface and a second side surface disposed opposite to each other, the first side surface 
Claim 16 describes the system according to claim 15. A position of the air inlet corresponds to the position of the air outlet, and a cross-sectional area of the air inlet is the same as the cross-sectional area of the air outlet.
Modified Zhan does not explicitly disclose that the main body of its air purification apparatus comprises a first and second side surface disposed opposite to each other with the first surface provided with an air inlet and the second side surface with an air outlet connected with the air inlet passage. Zhan also does not disclose that a position of the air inlet corresponds to a position of the air outlet, or a cross-sectional area of the air inlet is the same as a cross-sectional area of the air outlet. 
In the analogous art of air ventilating devices, Yang discloses an air inlet 111 and air outlet 112 that are located on a first and second side surface opposite to each other. Yang Fig. 2, [0024]. The air inlet 111 is connected with an air inlet passage (i.e., the portion of air passage 400 that’s adjacent to air inlet 111). Id. at Fig. 2, [0040]. The air outlet 112 is connected with an outlet passage (i.e., the portion of air passage 400 that’s adjacent to air inlet 112). Id.
Yang’s air inlet 111 is corresponds to Yang’s air outlet 112 with a same cross-sectional area. Id. at Fig.2. 
It would have been obvious for Zhan’s air inlet and air outlet to have the same configuration as disclosed by Yang because such arrangement is known in the art to be suitable to arrange air inlet and air outlet. 
Claim 4 describes the air purification apparatus according to claim 2. A plurality of air inlets are distributed in an array on the first side surface, and a plurality of air outlets are distributed in an array on the second side surface.
Claim 17 describes the system according to claim 15. A plurality of air inlets are distributed in an array on the first side surface, and a plurality of air outlets are distributed in an array on the second side surface.
Zhan as modified in claim 2 describes an air inlet and an air outlet located on a first and second side surface. 
Modified Zhan does not disclose a plurality of air inlets and air outlets distributed in an array. 
In the analogous art of air inlets, Fournier discloses a lateral perforation plate 42 comprising an array of perforations 41 covering an air inlet opening 36. Fournier Fig. 9, [0041]. Fournier also discloses that its design protects unnatural precipitations while still allowing it to be satisfactorily ventilated. Id. at [0004]. It would  have obvious to further modify Zhan to include Fournier’s perforation plate 42 with an array of perforations 41covering Yang’s air inlet 111 and outlet 112 in Zhan’s air purification device to protect unnatural precipitations while still allowing it to be satisfactorily ventilated.  
Claim 5 
Claim 18 describes the system according to claim 14. A cover area of the cover plate is larger than or equal to a cross-sectional area of the first passage, such that the cover plate is capable of opening or closing the first passage when the cover plate slides along the main body. 
Modified Zhan discloses a cover area of the cover plate 2 is equal to a cross-sectional area of the first passage, such that the cover plate is capable of opening and closing the first passage when the cover plate slides along the main body. Zhan Fig. 1, p. 2. 
 Claim 6 describes the air purification apparatus according to claim 5. The main body further comprises a rail disposed above an upper surface of the solar module, and the cover plate is slidably assembled with the rail, to cover at least a portion of at least one of the solar module and the first passage.
Claim 19 describes the system according to claim 18. The main body further comprises a rail disposed above an upper surface of the solar module, and the cover plate is slidably assembled with the rail, to cover at least a portion of at least one of the solar module and the first passage.
Modified Zhan does not explicitly disclose that the main body further comprises a rail disposed above an upper surface of the solar module, and the cover plate is slidable assembled with the rail, to cover at least a portion of at least one of the solar module and the first passage. 
However, Kitani discloses a pair of guide rails 15 disposed above the car roof 1, and facilitates a sunshade to slide open and close. Kitani. It would have been obvious to include a pair of Kitani’s guide rails 15 in modified Zhan to move the cover plate 2 open and close because using rails to slide open and close a cover is well known in the automotive sunroof industry. With this modification, Kitani’s rail 15 would be located on an upper surface of the solar module, facilitates the sliding of Zhan’s cover plate 2 to open and close to cover at least one of 
Claim 7 describes the air purification apparatus according to claim 6. The cover plate comprises a light transmitting glass.
Modified Zhan does not disclose that the cover plate comprises a light transmitting glass. 
In the analogous art automobile sunroofs, Chubb discloses an adjustable ultraviolet transmission sunroof 65 made of ultraviolet transmitting glass. Chubb Fig. 3, col. 6, ll. 17–19 and col. 1, ll. 54–57. Chubb further discloses that such material allows additional light exposure which induces vitamin D that is reasonably expected to reduce depress, ion and improve mood  while avoiding an increased risk of sunburn and skin cancer. Id. at Fig. 3, col. 1, ll. 54–64. It would have been obvious to further modify Zhan’s cover plate 2 to be made of light transmitting glass as disclosed by Chubb for the benefits disclosed above. 
Claim 8 describes the air purification apparatus according to claim 1. The apparatus further comprises a sealing element surrounding the main body and disposed between the sunroof of the vehicle and the main body.
Claim 9 describes the air purification apparatus according to claim 8. The sealing element comprises an elastic structure.
Modified Zhan does not disclose that the apparatus comprises a sealing element surrounding the main body and disposed between the sunroof of the vehicle and the main body. 
In the analogous art of automobile sunroofs, Kitani discloses a seal element provided on an outer peripheral edge portion 5 to prevent rain water from seeping into the passenger 
Claim 14 describes a system comprising a processor. The system also comprises a peripheral controller coupled to the processor. The processor is adapted to access data from the peripheral controller. The peripheral controller is configured to control an air purification apparatus, applied to a vehicle. The peripheral controller comprises a main body and a solar module. 
The solar module covers at least a portion of the main body and connects the main body, for providing power to the main body. The main body is assembled on a sunroof of the vehicle, and comprises a first passage connected with the sunroof of the vehicle. The air purification apparatus further comprises a cover plate that is slidably assembled with the main body. The cover plate is capable of sliding along the main body to open or close the first passage. The main body further comprises a purification module, an air inlet module and an air outlet module. The main body comprises an air inlet passage of the air inlet module is capable of connecting the purification module and outside of the vehicle to receive air from the outside of the vehicle and purify the received air. The main body comprises an air outlet passage of the air outlet module capable of connecting the inside and the outside of the vehicle to discharge air from inside the vehicle.
Zhan discloses an air purification apparatus (i.e., solar energy skylight board 1). Zhan Fig. 1, p. 2. The air purification apparatus 1 is applied to a vehicle. Id. at Fig. 1, p. 1. The air Id. at p. 1. The solar module covers at least a portion of the main body and connects the main body, for providing power to the main body. Since the photovoltaic battery plate is integrated into the board 1, it would have been obvious that the solar module of Zhan covers at least of portion of the main body and connects the main body.  Id. Additionally, Zhan discloses that the photovoltaic battery panel absorbs solar energy and converted to electric energy and power the dual direction ventilating fan 4. Id. at Fig. 1, p. 2. Zhan also discloses that the main body 1 is assembled on a sunroof (i.e., skylight) of the vehicle. Id. at Fig. 1, p. 1. Zhan discloses that the air purification apparatus 1 further comprises a cover plate 2. Id. at Fig. 1, p. 2.  Zhan discloses that the main body comprises a first passage (i.e., the passage covered by cover plate 2) connected with the sunroof of the vehicle. Id. at p. 2. Zhan discloses that the cover plate 2 is used to open and close the first passage. Id. Zhan discloses that the main body comprises a purification module (i.e., one-way air filter). Id. at p. 2. Zhan also discloses a control unit (i.e., peripheral controller) configured to control the air purification apparatus 1. Id. at Fig. 1, p. 1. 

    PNG
    media_image1.png
    429
    541
    media_image1.png
    Greyscale

Zhan does not disclose that the main body further comprises an air inlet module and an air outlet module. Additionally, Zhan does not disclose an air inlet passage of the air inlet module is capable of connecting the purification module and outside of the vehicle to receive air from the outside of the vehicle and purify the received air. Zhan does not disclose an air outlet passage of the air outlet module is capable of connecting the inside and the outside of the vehicle to discharge air from inside the vehicle to outside the vehicle.
However, Zhan discloses a dual direction ventilating fan 4 and a one-way air filter. Zhan p. 2. Zhan also discloses that the dual direction ventilating fan 4 is sued to introduce outer clean air into car and draw inside polluted air out of car. Id. at p. 2. It would have been obvious to one of ordinary skill in the art to understand there would an air inlet and outlet module associate with the dual direction ventilating fan 4 so that ventilation could be performed dual directionally. 
Zhan also does not disclose that the cover plate 2 is slidably assembled with the main body. Or that the cover plate is capable of sliding along the main body to open or close the first passage.
In the analogous art of car sunroof covers, Kitani discloses that automobile sunroof could be either a slide sunroof or a flip-out type sunroof with a hinge. Kitani [0031]. It would have been obvious to modify Zhan’s cover plate 2 to be slidably assembled with the main body instead of using a hinge because both configurations are known in the art as being suitable of mounting sunroof covers. 
Additionally, Zhan does not disclose a processor coupled to the peripheral controller. Zhan does not disclose that the processor is adapted to access data from the peripheral controller. However, it would have been obvious to one of ordinary skill in the art to understand that a controller (i.e., computer) is usually equipped with a processor to store data for performing operations, see e.g., Weiden discloses a controller 310 with a processor used to perform operations of an air filter. Weiden Fig. 3, [0028]. It would have been obvious to include Weiden’s controller 310 and processor in Zhan’s apparatus to perform the air purification function. 

    PNG
    media_image2.png
    510
    598
    media_image2.png
    Greyscale

Claim 20 describes a vehicle comprising the air purification apparatus according to claim 1, and a vehicle body. The sunroof is provided on the vehicle body, and the air purification apparatus is disposed outside the vehicle and covers the sunroof.
Modified Zhan discloses a vehicle comprising the air purification apparatus 1 according claim 1 and a vehicle body. Zhan Fig. 1. The sunroof is provided on the top of Zhan’s vehicle. Id. The air purification apparatus is disposed outside the vehicle and covers the sunroof. Id. 
Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 describes a method of controlling the air purification apparatus of claim 1. The method comprises receiving a start signal through a fresh air switch from a user. Sending a corresponding control signal to the inlet module, the purification module and the air outlet module, such that the air inlet module, the purification module and the air outlet module work synchronously.
Modified Zhan discloses a method of controlling the air purification apparatus 1. The method comprises receiving a start signal through a fresh air switch (i.e., the switch that used to control Zhan’s skylight). Zhan Fig. 1, p. 2. When the switch is on, the dual direction ventilating fan 4 would be turned on and the vehicle cabin would have fresh air. Id. However, Zhan does not disclose that the air outlet module, the air inlet module, and the purification module would work synchronously when the switch is on as Zhan’s dual direction ventilating fan 4 could only perform one function at a time i.e., either to suck the air into the vehicle cabin or to vent the air out of the vehicle cabin. These two functions could not be performed synchronously.
Claim 13 is allowable as it depends from claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of the Zhan reference with a copy of Zhan’s machine translation are provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.